Exhibit 10.1


EXECUTION COPY


CONSULTING AGREEMENT


This Consulting Agreement (the "Agreement") is entered into as of August 6,
2015, by and between Prudential Savings Bank (the "Bank") and Salvatore
Fratanduono (the "Consultant").


WITNESSETH:


WHEREAS, the Consultant currently serves as Senior Vice President-Chief Lending
Officer of the Bank;


WHEREAS, the Consultant has a vast array of knowledge and experience with
respect to the lending operations of the Bank, and the Bank believes that the
Consultant can provide valuable services to it during a transitional period
while it conducts a search for a new Chief Lending Officer;


WHEREAS, the Bank believes that it is prudent and appropriate and in it's best
interests to have the Consultant agree to certain non-solicitation provisions as
set forth in this Agreement;


WHEREAS, the Bank desires to have the Consultant undertake, and the Consultant
is willing to undertake, certain consulting and non-solicitation obligations on
the terms and conditions set forth herein; and


WHEREAS, the Bank and the Consultant previously entered into an Amended and
Restated Employment Agreement dated April 16, 2014 (the "Employment Agreement");


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto intending to be
legally bound agree as follows:


1.            Effective Date.  The "Effective Date" shall mean July 1, 2015.


2.            Resignation of Current Positions.  The Consultant hereby agrees to
resign effective as of the Effective Date all of his current positions as an
officer of the Bank and each of the direct and indirect subsidiaries and
affiliates of Prudential Bancorp, Inc. (the "Company"), the Bank's parent
holding company, and the Bank hereby accepts such resignation effective as of
the Effective Date.


3.            Consulting Period.  The Bank hereby agrees to engage the
Consultant, and the Consultant hereby agrees to provide services to the Bank,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the one-year anniversary of the Effective
Date, subject to its earlier termination in accordance with the terms hereof
(the "Consulting Period").


1

--------------------------------------------------------------------------------

4.            Consulting Services.


(a)            Duties.  During the Consulting Period, the Consultant shall
provide his personal advice and counsel to the Bank in connection with its
business and shall provide the following services (collectively, the "Consulting
Services"):


    (i)   provide assistance with respect to the loan relationships of the Bank
set forth on Exhibit A hereto;


    (ii)  provide assistance with respect to the ongoing litigation New Market
LLC v. Prudential Savings Bank and the related case of Prudential Savings Bank
v. Ricchetti (collectively, the "Litigation");


    (iii) participate in meetings or teleconferences with the Chairman, the
President and senior management of the Bank as may be requested from time to
time;


    (iv) provide advice and assistance to any person who is appointed as acting
or interim Chief Lending Officer during the Consulting Period, as well as any
person who is appointed as a full-time Chief Lending Officer during the
Consulting Period;


    (v) provide such reports to the directors and senior management of the Bank
as may be reasonably requested from time to time by the directors and senior
management of the Bank; and


    (vi) provide advice and assistance to the directors and senior management of
the Bank with respect to such other matters related to the business and lending
operations of the Bank as may be reasonably requested from time to time by the
directors and senior management of the Bank, including but not limited to
assistance with matters that may arise during or as a result of regulatory
examinations of the Bank.


            (b)            Reporting Responsibilities. Prior to such time as a
new or interim Chief Lending Officer of the Bank is appointed, the Consultant
shall report directly to, and his activities shall be overseen by, the Chairman
of the Board of Directors of the Bank, the President of the Bank and the Vice
President of Lending. Following the appointment of any interim or new Chief
Lending Officer of the Bank, the Consultant shall report to such interim or new
Chief Lending Officer on such matters as the Chairman of the Board of Directors
of the Bank or the President of the Bank may direct from time to time.


(c)            Hours.  The parties hereto anticipate that the Consultant shall
work a minimum of 30 hours per month in connection with providing the Consulting
Services set forth in Section 4(a) above. Consultant will not be required to
provide more than 70 hours of service per month, excluding any time related to
the Litigation.


2

--------------------------------------------------------------------------------

(d)            Location of Services.  The Consulting Services may be provided
telephonically or electronically as the Chairman of the Board, the President or
their designee and the Consultant may agree. In addition, with the prior
approval of the Chairman or the President or their designee, the Consultant may
provide the Consulting Services at the main office of the Company and the Bank
or at such other locations within the market areas of the Company and the Bank
as may be reasonably designated from time to time by the Chairman of the Board,
the President or their designee. During the term of this Agreement, the Chairman
of the Board, the President or their designee may request that Consultant meet
with them or other representatives of the Bank and with representatives of the
loan relationships listed in Exhibit A.


(e)            Access to Bank Records.  The Consultant will only have access to
Bank records with the prior permission of the Chairman or the President or their
designee.


5.            Compensation.


(a)            Monthly Payments.  In consideration of the obligations and
commitments of the Consultant under this Agreement, including but not limited to
Sections 3 and 4 regarding the Consulting Services, Section 9 regarding
non-solicitation and non-disparagement restrictions, and the releases provided
by the Consultant in Section 22 hereof, the Bank agrees to pay to the Consultant
an amount equal to $7,500 per month on the first business day of each month
during the Consulting Period, commencing July 1, 2015 (the "Monthly Fee"), with
the first payment of the Monthly Fee under this Agreement to include the Monthly
Fee due for July and August 2015 and to be paid within five business days of the
expiration of Revocation Period (as defined in Section 22(f) hereof), provided
that the Consultant does not revoke this Agreement during the Revocation
Period.  During the Consulting Period, the Consultant shall be treated as an
independent contractor and shall not be deemed to be an employee of the Bank or
any affiliate or subsidiary of the Bank, including the Company.


(b)            Medical and Dental Benefits. During the Consulting Period, the
Bank shall provide continued medical and dental insurance coverage pursuant to
COBRA for the benefit of the Consultant, with the terms of such coverage being
the same or substantially similar to the coverage provided by the Bank to its
employees. Upon the expiration of the Consulting Period, the Consultant may
elect continued medical and dental coverage at the Consultant's expense pursuant
to COBRA to the extent and for the amount of additional time it is permissible
to maintain continued COBRA coverage.


(c)            Existing Stock Options and Restricted Stock Awards.  The 23,713
vested stock options held by the Consultant as of the Effective Date of this
Agreement to purchase shares of common stock of the Company shall remain
outstanding and exercisable in accordance with their terms (the "Equity
Benefits"). The options covering 53,541 shares of common stock of the Company
and the restricted stock awards covering 16,246 shares of common stock which
remain unvested as of the Effective Date will be forfeited effective as of the
Effective Date.


(d)            Employee Benefit Plans.  The Consultant shall be entitled to
receive his vested benefits under the Bank's Employee Stock Ownership Plan and
the Bank's Employees' Savings & Profit Sharing Plan in accordance with the terms
of such plans. In addition, the Consultant shall retain his vested interest in
the Pentegra Defined Benefit Plan for Financial Institutions, a multiple
employer defined benefit plan in which the Bank is a participant. As of the
Effective Date, the Consultant shall no longer be entitled to participate in any
of the employee benefit plans or programs offered by the Company, the Bank or
any of their subsidiaries, and no additional benefits shall accrue or vest on
behalf of the Participant under such employee benefit plans or programs after
the Effective Date, except as set forth in Section 5(b) hereof.


3

--------------------------------------------------------------------------------

(e)            Accrued but Unused Vacation Leave.  The Consultant shall be
entitled to receive a lump sum cash payment equal to his accrued and/or carried
over but unused vacation leave as of the Effective Date, with the lump sum to be
paid in accordance with the Bank's normal payroll practices, less applicable tax
withholding.


(f)            Expenses.


   (i)            The Bank shall reimburse the Consultant or otherwise provide
for or pay for all reasonable expenses incurred by the Consultant at the request
of the Bank, subject to such reasonable documentation as may be requested by the
Bank.  The Consultant will not incur any expenses related to his services
hereunder without the prior approval of the Bank. If such expenses are paid in
the first instance by the Consultant, the Bank shall reimburse the Consultant
therefor upon receipt of such reasonable documentation as may be requested by
the Bank.  Such reimbursements or payments shall be made promptly by the Bank,
as applicable, and, in any event, no later than March 15th of the year
immediately following the year in which such expenses were incurred.


   (ii)            If the Consultant is required to be a witness or is deposed
in connection with the Litigation identified in Section 4(a)(ii) subsequent to
the Effective Date of this Agreement, the Bank shall pay the Consultant a per
diem rate of $500 per day for the days on which he is required to serve as a
witness or is deposed, including days in which he is being prepared for such
appearances. Notwithstanding anything to the contrary herein, such provision
shall survive the Date of Termination until such time that the Litigation is
terminated or settled. Such payment of per diem shall be made promptly by the
Bank and, in any event, no later than March 15th of the year immediately
following the year in which the Bank became obligated to pay such per diem
charges.


6.            Termination of Consulting Services.


(a)           Death or Disability.  The Consultant's services shall terminate
automatically upon the Consultant's death during the Consulting Period.  If the
Bank determines in good faith that the Consultant has incurred a Disability
during the Consulting Period (pursuant to the definition of Disability set forth
below), it may give to the Consultant written notice in accordance with Section
14 of this Agreement of its intention to terminate the Consultant's services. 
In such event, the Consultant's services with the Bank shall terminate effective
on the 60th day after receipt of such notice by the Consultant (the "Disability
Effective Date"), provided that, within the 60 days after such receipt, the
Consultant shall not have returned to performance of the Consultant's duties. 
For purposes of this Agreement, "Disability" shall mean the Consultant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, as determined by a physician selected by the Bank or its insurers and
reasonably acceptable to the Consultant or the Consultant's legal
representative.


4

--------------------------------------------------------------------------------

(b)            Cause.  The Bank may terminate the Consultant's services during
the Consulting Period for Cause.  For purposes of this Agreement, "Cause" shall
mean any of the following:


    (i)            personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order, the
issuance of any removal and prohibition order by any regulatory authority or the
material breach of any provision of this Agreement occurring after the Effective
Date;


    (ii)            the willful engaging during the Consulting Period by the
Consultant in illegal conduct or gross misconduct which violates any code of
conduct of the Company and/or the Bank or which is otherwise materially and
demonstrably injurious to the Company or the Bank;


    (iii)            conviction of a felony or a guilty or nolo contendere plea
by the Consultant with respect thereto; or


    (iv)            the failure of the Consultant to provide the services and
duties set forth in Section 4 of this Agreement.


(c)            Other Than for Cause, Death or Disability.  In addition to the
termination of this Agreement for Cause, Death or Disability pursuant to
Sections 6(a) and 6(b) hereof, the Bank may in addition terminate this Agreement
by written notice of termination provided to the Consultant at any time during
the Consulting Period as a result of the Consultant's attainment of full-time
employment by another employer. For purposes of this Agreement, "full-time" with
regard to the Consultant's employment activities outside the requirements of
this Agreement means Consultant's employment by one or more other employers
pursuant to which the Consultant is required to provide services thereto
aggregating 30 or more hours per week.


(d)            Notice of Termination.  Any purported termination of the
Consultant's Consulting Services by the Bank for any reason, including without
limitation for Cause or Disability, shall be communicated by a written "Notice
of Termination" to the other party hereto.  For purposes of this Agreement, a
"Notice of Termination" shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Consulting Services under the provision so indicated, (iii)
specifies a Date of Termination, which shall be not less than 15 nor more than
90 days after such Notice of Termination is given, except in the case of
termination of the Consulting Services for Cause or for death, which shall be
effective immediately, and (iv) is given in the manner specified in Section 15
hereof.


5

--------------------------------------------------------------------------------

(e)            Date of Termination.  "Date of Termination" with respect to the
Consulting Period and the Consulting Services means (i) if the Consultant's
services are terminated by the Bank for Cause or for death, the date on which
the Notice of Termination is given, (ii) if the Consultant's services are
terminated by reason of Disability, the Date of Termination shall be the
Disability Effective Date, and (iii) if the Consultant's services are terminated
other than for Cause, death or Disability, the Date of Termination shall be the
date specified in the Notice of Termination, provided such date shall be not
less than 15 days subsequent to the date of such Notice of Termination.


(f)            Notice of New Employment.  The Consultant shall provide written
notice to the Bank given in the manner specified in Section 15 hereof within
five days of commencement of full-time employment with another employer,
including information as to the identity of the employer, the position accepted,
the number of hours per week required to be provided to such employer and the
location where services will be rendered.


7.            Obligations of the Bank upon Termination of Consulting Services.


(a)            Other Than for Cause, Death or Disability.  If, during the
Consulting Period, the Bank shall terminate the Consultant's services other than
for Cause, death or Disability, the Bank shall pay to the Consultant in a lump
sum in cash within 15 days after the Date of Termination the amount of (i) any
earned but unpaid Monthly Fee of the Consultant through the Date of Termination
plus (ii) any unpaid reimbursable expenses provided for under Section 5(f) (the
"Accrued Obligation"). In addition, the Bank shall provide the Consultant and
his covered dependents, if any, with the medical and dental insurance benefits
set forth in Section 5(b) hereof through the end of the month in which the Date
of Termination occurs (the "Medical Benefits").


(b)            Death.  If the Consultant's services are terminated by reason of
the Consultant's death during the Consulting Period, the Bank shall pay to the
Consultant's estate or beneficiary, as applicable, in a lump sum in cash within
15 days following the Date of Termination the amount of any Accrued Obligation.
In addition, the Bank shall provide the Consultant's covered dependents, if any,
with the Medical Benefits.


(c)            Disability.  If the Consultant's services are terminated by
reason of the Consultant's Disability during the Consulting Period, the Bank
shall pay to the Consultant in a lump sum in cash within 15 days following the
Date of Termination the amount of any Accrued Obligation. In addition, the Bank
shall provide the Consultant and his covered dependents, if any, with the
Medical Benefits.


(d)            Cause.  If the Consultant's services shall be terminated for
Cause during the Consulting Period, this Agreement shall terminate without
further obligations to the Consultant other than for payment of the Accrued
Obligation.  The Accrued Obligation shall be paid to the Consultant in a lump
sum in cash within 15 days following the Date of Termination.


8.            Full Settlement.  Except as provided in Section 9(d) of this
Agreement, the obligations of the Bank to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Bank may have against the Consultant or others.
 
6

--------------------------------------------------------------------------------

 

9. Non-Solicitation; Non-Disparagement; Confidentiality.



(a)            The Consultant agrees that during the term of this Agreement and
for the 12-month period immediately following the Date of Termination (the
"Non-Solicitation Period"), the Consultant will not (i) solicit or induce, or
cause others to solicit or induce, any employee of the Bank or any of its
affiliates or subsidiaries to leave the employment of such entities, or (ii)
solicit (whether by mail, telephone, personal meeting or any other means,
excluding general solicitations of the public that are not based in whole or in
part on any list of customers of the Bank or any of its affiliates or
subsidiaries) any customer of the Bank or any of its affiliates or subsidiaries
to transact business with any corporation, partnership or other entity which is
engaged in any line of business conducted by the Bank or any of its affiliates
or subsidiaries during the Non-Solicitation Period, including but not limited to
entities which lend money and take deposits, or to reduce or refrain from doing
any business with the Bank or its affiliates or subsidiaries, or interfere with
or damage (or attempt to interfere with or damage) any relationship between the
Bank or its affiliates or subsidiaries and any such customers.


(b)            Except as required by law or regulation (including without
limitation in connection with any judicial or administrative process or
proceeding), the Consultant shall keep secret and confidential and shall not
disclose to any third party (other than the Bank or any of its subsidiaries or
affiliates or any persons employed or engaged by such entities) in any fashion
or for any purpose whatsoever any information regarding the Bank or any of its
subsidiaries or affiliates which is not available to the general public to which
the Consultant was granted access at any time prior to the Effective Date or
during the course of the Consultant's service to the Bank or any of its
subsidiaries or affiliates, including, without limitation, any of the following
information relating to the Bank or any Bank subsidiary or affiliate: business
or operations; plans, strategies, prospects or objectives; products, technology,
processes or specifications; research and development operations or plans; the
names and addresses of customers or prospective customers, including any
customer lists; work performed or services rendered for any customer; any method
and/or procedures relating to projects or other work developed for the Bank or
any subsidiary or affiliate; distribution, sales, service, support and marketing
practices and operations; financial condition, results of operations and
prospects; operational strengths and weaknesses; and personnel and compensation
policies and procedures.


(c)            The Consultant agrees that he shall not make, or cause to be
made, any disparaging or critical remarks, comments or statements about or
against the Company or its subsidiaries (including the Bank) or affiliates or
any director, officer, employee or customer of any such entities at any time in
the future, except for any statements by him made pursuant to lawful subpoena or
legal process. The Bank will advise the members of its Board of Directors (and
those of the Company's Board of directors) and all executive officers of the
Bank and the Company (collectively, the "Persons to be Advised") that they
should not make public statements that are in any way disparaging or negative
towards the Consultant. The Bank will advise the Persons to be Advised that a
non-disparagement agreement is in effect, and will use reasonable efforts to
enforce compliance with this Agreement. Notwithstanding the foregoing agreement,
the parties hereto recognize and acknowledge that the Bank and the Company will
not be liable for statements between the Bank and/or the Company and its
independent auditors, state and federal banking regulators, the Securities and
Exchange Commission or statements necessary to comply with applicable law and
regulation.


7

--------------------------------------------------------------------------------

(d)            The Consultant agrees that damages at law will be an insufficient
remedy to the Bank in the event that the Consultant violates any of the
provisions of subsections (a), (b) or (c) of this Section 9, and that the Bank
may apply for and, upon the requisite showing, have injunctive relief in any
court of competent jurisdiction to restrain the breach or threatened or
attempted breach of or otherwise to specifically enforce any of the covenants
contained in subsections (a), (b) or (c) of this Section 9.  The Consultant
hereby consents to the right of the Bank to seek (i) any injunction (temporary
or otherwise) and (ii) to any other court order which may be issued against the
Consultant from violating, or directing the Consultant to comply with, any of
the covenants in subsections (a), (b) or (c) of this Section 9.  The Consultant
also agrees that such remedies that may be obtained shall be in addition to any
and all remedies, including damages, available to the Bank against the
Consultant for such breaches or threatened or attempted breaches.


(e)            In addition to the rights of the Bank set forth in subsection (d)
of this Section 9, in the event that the Consultant shall violate the terms and
conditions of subsections (a), (b) or (c) of this Section 9, the Bank and its
subsidiaries and affiliates may terminate any payments or benefits of any type
and regardless of source payable by the Bank or its subsidiaries or affiliates,
if applicable, to the Consultant, other than with respect to payments or
benefits to the Consultant under plans or arrangements that are covered by the
Employee Retirement Income Security Act of 1974, as amended ("ERISA").


10.           Designation of Beneficiary.  The Consultant may from time to time,
by providing a written notification to the Bank, designate any person or persons
(who may be designated concurrently, contingently or successively), his estate
or any trust or trusts created by him to receive benefits which are payable
under this Agreement.  Each beneficiary designation shall revoke all prior
designations and will be effective only when filed in writing with the
Compensation Committee of the Board of Directors of the Bank (the "Committee"). 
If the Consultant fails to designate a beneficiary or if a beneficiary dies
before the date of the Consultant's death and no contingent beneficiary has been
designated, then the benefits which are payable as aforesaid shall be paid to
his estate.  If benefits commence to be paid to a beneficiary and such
beneficiary dies before all benefits to which such beneficiary is entitled have
been paid, the remaining benefits shall be paid to the successive beneficiary or
beneficiaries designated by the Consultant, if any, and if none to the estate of
such beneficiary.


11.            Resolution of Disputes.  Any dispute or controversy arising under
or in connection with this Agreement shall be filed and maintained in the
Philadelphia Court of Common Pleas or, if there is a basis for federal
jurisdiction, in the United States District Court for the Eastern District of
Pennsylvania.   If a claim for any payments or benefits under this Agreement or
any other provision of this Agreement is disputed by the Bank or the Consultant,
the Consultant shall, to the extent and at such time or times as is not
prohibited by applicable law, regulation, regulatory guidance and/or any other
regulatory requirements, as the same exists or may be hereafter promulgated or
amended, if the Consultant is successful in his claim, be reimbursed for all
reasonable attorney's fees and expenses incurred by the Consultant in pursuing
such claim. Each party hereto waives to the fullest extent permitted by
applicable law and regulation any right it may have to a trial by jury with
respect to any action or proceeding directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated by this
Agreement.


8

--------------------------------------------------------------------------------

12.            Representations and Warranties.  Each party hereto represents and
warrants to each other that they have carefully read this Agreement and
consulted with respect thereto with their respective counsel and that each of
them fully understands the content of this Agreement and its legal effect.  Each
party hereto also represents and warrants that this Agreement is a legal, valid
and binding obligation of such party which is enforceable against it in
accordance with its terms.


13.            Successors and Assigns.  This Agreement will inure to the benefit
of and be binding upon the Consultant and his assigns and upon the Bank,
including any successor to the Bank by merger or consolidation or any other
change in form or any other person or firm or corporation to which all or
substantially all of the assets and business of the Bank may be sold or
otherwise transferred.  Any successor to the Bank by merger, consolidation or
other change in form shall expressly in writing assume all obligations of the
Bank hereunder as fully as if it had been originally made a party hereto, and
this Agreement shall continue in effect following any change in control of the
Bank.  This Agreement may not be assigned by any party hereto without the
written consent of the other party.


14.            Notices.  Any communication to a party required or permitted
under this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party or parties, as applicable:


If to the Consultant:


Salvatore Fratanduono
At the address last appearing on the
    personnel records of the Bank




If to the Bank:


Prudential Savings Bank
1834 West Oregon Avenue
Philadelphia, Pennsylvania  19145
Attention: President


9

--------------------------------------------------------------------------------

15.            Withholding.  The Consultant shall be treated as an independent
contractor during the Consulting Period.  However, in the event it is
subsequently determined that the Bank is required to withhold from any amounts
payable under this Agreement for federal, state, local, foreign or other taxes,
the Bank may withhold from such payments such amounts as shall be required to be
withheld pursuant to any applicable law or regulation.  The parties acknowledge
and agree that the Equity Benefits may be subject to withholding taxes.


16.            Unsecured Promise.  Nothing contained in this Agreement shall
create or require the Bank to create a trust of any kind to fund the benefits
payable hereunder.  Any insurance policy or other asset acquired or held by, or
on behalf of, the Bank or funds allocated by the Bank in connection with the
liabilities assumed by the Bank pursuant to this Agreement shall not be deemed
to be held under any trust for the benefit of the Consultant or his
beneficiaries or to be a security for the performance of the obligations of the
Bank pursuant hereto but shall be and remain a general asset of the Bank.  To
the extent that the Consultant or any other person acquires a right to receive
payments from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.


17.            Entire Agreement; Severability; Survival.


(a)            This Agreement incorporates the entire understanding between the
parties relating to the subject matter hereof, recites the sole consideration
for the promises exchanged and supersedes any prior agreements between the
Company and the Bank and the Consultant with respect to the subject matter
hereof, including but not limited to the Employment Agreement, which shall be
superseded and shall have no further force or effect. In reaching this
Agreement, no party has relied upon any representation or promise except those
set forth herein.


(b)            Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as is enforceable.  In all such cases, the parties shall use their
reasonable best efforts to substitute a valid, legal and enforceable provision
which, insofar as practicable, implements the original purposes and intents of
this Agreement.


(c)           All covenants and agreements in this Agreement shall expire on and
be terminated and extinguished at the Date of Termination, except for those
covenants and agreements contained herein which by their terms apply in whole or
in part after the Date of Termination, including but not limited to the
obligations set forth in Sections 5(f)(ii) and 9 hereof.
 
 
 
 


10

--------------------------------------------------------------------------------

18.            Amendment; Waiver.


(a)            This Agreement may not be amended, supplemented or modified
except by an instrument in writing signed by each party hereto; provided,
however, that notwithstanding anything in this Agreement to the contrary, the
Bank may amend in good faith any terms of this Agreement, including
retroactively, in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended.


(b)            Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.  A waiver of any provision of this Agreement must be made
in writing, designated as a waiver and signed by the party against whom its
enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.


19.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.


20.            Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania
applicable to agreements made and entirely to be performed within such
jurisdiction.


21.            Headings.  The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section.  Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.


22.            Release of the Company and Related Parties.


(a)            In consideration of the payments and benefits to be provided to
the Consultant pursuant to this Agreement, the sufficiency of which is
acknowledged hereby, the Consultant, with the intention of binding himself and
his heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company, the Bank and each of their
subsidiaries and affiliates (the "Company Affiliated Group"), their present and
former officers, directors, executives, agents, attorneys and employees, and the
successors, predecessors and assigns of each of the foregoing (collectively, the
"Company Released Parties"), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys' fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Consultant, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party in any capacity, including,
without limitation, any and all claims (i) arising out of or in any way
connected with the Consultant's service to any member of the Company Affiliated
Group (or the predecessors thereof) through and including the Effective Date in
any capacity, or the termination of such service in any such capacity as of the
Effective Date, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, the Pennsylvania Human Relations
Act, the Pennsylvania Minimum Wage Act, the Pennsylvania Wage Payment and
Collection Law and all other laws concerning unlawful and unfair labor and
employment practices), (v) for employment discrimination under any applicable
federal, state or local statute, provision, order or regulation, and including,
without limitation, any claim under Title VII of the Civil Rights Act of 1964
("Title VII"), the Civil Rights Act of 1988, the Fair Labor Standards Act, the
Americans with Disabilities Act ("ADA"), ERISA, the Age Discrimination in
Employment Act ("ADEA"), the Older Workers Benefit Protection Act, the Family
and Medical Leave Act and any similar or analogous state statute, and (vi) under
the Employment Agreement, excepting only:
11

--------------------------------------------------------------------------------

(A)            the rights of the Consultant as a shareholder of the Company;
(B)            the right of the Consultant to receive COBRA continuation
coverage in accordance with applicable law;
(C)            rights to indemnification the Consultant may have under (i)
applicable corporate law, (ii) the articles of incorporation, charter or bylaws
of any entities included in the Company Affiliated Group, (iii) any other
agreement between the Consultant and a Company Released Party, or (iv) as an
insured under any director's and officer's liability insurance policy now or
previously in force;
(D)            claims for vested benefits under any health, disability,
retirement, life insurance or other similar "employee benefit plan" (within the
meaning of Section 3(3) of ERISA) of the Company Affiliated Group existing as of
the Effective Date (the "Company Benefit Plans"); and
(E)            the rights of the Consultant under this Agreement.
(b)            The Consultant acknowledges and agrees that the release of claims
set forth in this Section 22 is not to be construed in any way as an admission
of any liability whatsoever by any Company Released Party, with any such
liability being expressly denied.
(c)            The release of claims set forth in this Section 22 applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs, and attorney's fees and expenses.
(d)            The Consultant specifically acknowledges that his acceptance of
the terms of the release of claims set forth in this Section 22 is, among other
things, a specific waiver of his rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.
(e)            The Consultant covenants and agrees that neither he, nor any
person or entity on his behalf, will file or cause or permit to be filed any
civil action, suit, arbitration or legal proceeding seeking any type of personal
relief, or share in any remedy against the Bank or any other Company Released
Party, involving any matter which: (i) is the subject of this Agreement; (ii)
arises from, or relates or refers in any way to, the Consultant's employment
with the Bank, the termination of that employment, the Employment Agreement, or
the action or inaction of any of the Company Released Parties through and
including the Effective Date; or (iii) occurred at any time in the past up to
and including the date of the Consultant's execution of this Agreement, or
involves any continuing effects of any actions or practices which may have
arisen or occurred on or prior to his execution of this Agreement; provided,
however, that nothing in this Agreement prevents the Consultant from (x) filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency, except that
he acknowledges that he shall not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding, or (y) initiating an
action to enforce the terms of this Agreement or pursue claims pursuant to
subsections (A) thorough (D) of Section 22(a).


12

--------------------------------------------------------------------------------

(f)            The Consultant shall have a period of 21 days to consider whether
to execute this Agreement. To the extent the Consultant has executed this
Agreement within less than 21 days after its delivery to him, the Consultant
hereby acknowledges that his decision to execute this Agreement prior to the
expiration of such 21-day period was entirely voluntary.  If the Consultant
accepts the terms hereof and executes this Agreement, he may thereafter, for a
period of seven days following (and not including) the date of execution (the
"Revocation Period"), revoke this Agreement. If Consultant determines to revoke
this Agreement prior to the expiration of the Revocation Period, he shall
provide a written notice to the Bank in accordance with Section 14 prior to such
expiration. If no such revocation occurs, this Agreement shall become
irrevocable in its entirety, and binding and enforceable against the Consultant,
on the day next following the day on which the foregoing Revocation Period has
elapsed. Any revocation of this Agreement shall be deemed for all purposes a
revocation of this Agreement in its entirety.
(g)            The Consultant acknowledges and agrees that he has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.
(h)            The Consultant acknowledges and agrees that he has been advised
by the Bank to consult with independent legal counsel of his choosing in
connection with his review of this Agreement prior to executing this Agreement,
that he has done so or had the opportunity to do so, that he has read and had
the terms of this Agreement explained to him, and that he has entered into this
Agreement voluntarily and with full knowledge of its significance, meaning and
binding effect.  The Consultant acknowledges and agrees that neither the Bank
nor its agents or representatives has made any promises, statements or
representations, either oral or written, to the Consultant or anyone else
concerning the terms or effects of this Agreement other than those expressly
contained herein.
(h)            In addition to any other remedy available to the Bank hereunder,
in the event that, as a result of a challenge brought by the Consultant, the
release of claims set forth in Section 22 becomes null and void or is otherwise
determined not to be enforceable, then the obligation of the Bank to make any
additional payments or to provide any additional benefits under this Agreement
shall immediately cease to be of any force and effect, and the Consultant shall
promptly return to the Bank any payments or benefits the provision of which by
the Bank was conditioned on the enforceability of this Agreement.
13

--------------------------------------------------------------------------------

23.            Regulatory Provisions.  Notwithstanding anything to the contrary
contained in this Agreement, any payments to the Consultant by the Bank, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R.
Part 359.


[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

THIS AGREEMENT PROVIDES FOR A WAIVER OF JURY TRIAL PROVISION WHICH AFFECTS YOUR
LEGAL RIGHTS AND MAY BE ENFORCED BY THE PARTIES.


IN WITNESS WHEREOF, the Consultant has hereunto set the Consultant's hand and
the Bank has caused this Agreement to be executed by its duly authorized
officer, all as of the day and year first written above.



 
/s/ Salvatore Fratanduono
 
Salvatore Fratanduono
         
PRUDENTIAL SAVINGS BANK
         
By:  
/s/Thomas A. Vento  
  Thomas A. Vento
 
  Chairman of the Board and Chief Executive Officer












































15

--------------------------------------------------------------------------------





EXHIBIT A


[Excluded]
 